Citation Nr: 1019725	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
from May 10, 2002 to October 26, 2006, for neurogenic 
bladder.  

2.  Entitlement to an evaluation greater than 40 percent from 
October 26, 2006, to August 21, 2007, for neurogenic bladder.  

3.  Entitlement to an evaluation greater than 30 percent 
beginning August 21, 2007, for neurogenic bladder.  

4.  Entitlement to an initial compensable rating for fecal 
incontinence prior to March 19, 2009.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 
and from May 1978 to September 1989.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina.  

In April 2005, the Board remanded the case for additional 
development of the record.  That development has been 
completed.  A rating decision in January 2008 assigned staged 
ratings for the Veteran's neurogenic bladder, and also 
assigned a 100 percent schedular rating for fecal 
incontinence, effective March 19, 2009.  Therefore, the 
issues remaining on appeal are as set forth above.  

The issue concerning an evaluation greater than 30 percent 
beginning August 21, 2007, for neurogenic bladder is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to October 5, 2005, neurogenic bladder was 
manifested by urine leakage requiring the wearing of 
absorbent materials that needed to be changed less than twice 
a day and by the need for intermittent catheterization.  


2.  From October 5, 2005, to August 21, 2007, neurogenic 
bladder resulted in urine leakage requiring the wearing of 
absorbent materials that needed to be changed two to three 
times per day. 

3.  From May 10, 2002 to January 26, 2004, neurogenic bowel 
was manifested by occasional moderate leakage that did not 
require the wearing of a pad.  

4.  From January 26, 2004, to March 19, 2009, neurogenic 
bowel was manifested by occasional involuntary bowel 
movements necessitating the wearing of a pad.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent prior to October 5, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7517 (2009).  

2.  The criteria for an evaluation of 40 percent for 
neurogenic bladder have been met, beginning October 5, 2005.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7517 (2009).  

3.  The criteria for an evaluation in excess of 40 percent 
for neurogenic bladder from October 5, 2005, to August 21, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7517 (2009).  

4.  The criteria an initial 10 percent rating for fecal 
incontinence from May 10, 2002 to January 26, 2004 have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2009).  

5.  The criteria for an evaluation of 30 percent, but no 
more, for fecal incontinence from January 26, 2004, to March 
19, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim for greater evaluations for neurogenic 
bladder and fecal incontinence arises from his disagreement 
with the initial evaluations assigned to those disabilities 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA with 
respect to this claim.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained all of the Veteran's 
available service treatment records and his identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was also afforded several VA examinations during 
the course of this appeal.  38 C.F.R. § 3.159(c)(4) (2009).  
The Veteran has not indicated that he found these 
examinations to be inadequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Moreover, the Board finds that the VA 
examinations obtained in this case are more than adequate, 
and they provide sufficient detail to determine the severity 
of the Veteran's low back disorder during the periods 
pertinent to his claim.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this claim, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 


129 S. Ct. 1696 (U.S. Apr. 21, 2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of initial ratings for the 
disabilities following the initial award of service 
connection for these disabilities.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Id.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.  

Neurogenic Bladder

Service connection for neurogenic bladder was granted by a 
rating decision dated in February 2003, and assigned a 30 
percent evaluation under the provisions of Diagnostic 
Code 7517, effective May 10, 2002.  The Veteran appealed this 
decision, and by a rating decision dated in January 2008, a 
40 percent evaluation was granted for the service-connected 
neurogenic bladder, effective October 26, 2006 to August 21, 
2007.  See Fenderson, 12 Vet. App. at 126.  The Rating 
Schedule does not provide specific criteria for neurogenic 
bladder.  The regulations indicate that, when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  Diagnostic Code 7517 indicates that residuals of 
injury to the bladder should be rated as voiding dysfunction, 
which provides criteria based on requirements due to urine 
leakage, urine frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a (2009).  The Board finds that rating the 
service-connected neurogenic bladder under Code 7517 is 
appropriate as these are the same manifestations produced by 
the Veteran's disability.  

For urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent rating is assigned.  Id.  
A 40 percent evaluation is warranted for leakage that 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  Id.  When the urine leakage 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
appropriate.  Id. 

In addition, the criteria for evaluating obstructed voiding 
state that a maximum of 30 percent is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.  Daytime voiding interval between two 
and three hours, or awakening to void three to four times per 
night warrants a 20 percent evaluation for urinary frequency.  
38 C.F.R. § 4.115a.  A 40 percent evaluation for urinary 
frequency requires daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  Id. 

May 10, 2002 to October 26, 2006

The medical evidence shows that the Veteran underwent 
intervertebral disc surgery in May 2002 and developed a 
neurogenic bladder postoperatively.  Because he was unable to 
void spontaneously initially, an indwelling catheter was left 
in place.  By late June 2002, the catheter was removed, but 
the disability still required twice-daily self-
catheterization by the Veteran.  VA clinic records dated in 
June 2002 a June 2003 note that the Veteran reported having 
several incidents of incontinence associated with urgency and 
his own slow mobility.  However, in February 2003, he 
reported that he had no major bladder problems.  Records 
dated in July 2003 indicate that the Veteran was essentially 
spontaneous with voiding, although he required intermittent 
self-catheterization.  

A VA clinic report dated in August 2005 indicates that the 
Veteran was provided absorbent pads.  A report on October 5, 
2005, described "intermittent bowel/bladder incontinence" 
that was occurring more often since the Veteran's last clinic 
visit in August 2005.  In December 2005, the Veteran again 
reported some bladder incontinence that was unchanged from 
October 2005; he again requested pads.  At his Board hearing 
in December 2005, the Veteran reported similar symptoms.  

At the time of a VA compensation examination on October 26, 
2006, the Veteran stated that he would catheterize himself 
once a day.  But he indicated that he had urgency and urge 
incontinence, and wore two-three pads per day.  

Based on the above evidence of record, the Board finds that 
an evaluation in excess of 30 percent is not warranted prior 
to October 2005.  Prior to this time, the Veteran's 
service-connected neurogenic bladder was manifested by 
intermittent self-catheterization and incidents of 
incontinence.  Absorbent pads were requested in August 2005, 
but there is no indication as to the frequency of the need 
for the pads.  A rating in excess of 30 percent requires 
leakage that requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, or the interval 
between daytime voiding as less than one hour or awakening to 
void three to four 


times a night.  38 C.F.R. § 4.115a.  Accordingly, a rating in 
excess of 30 percent is not shown by the evidence of record 
prior to October 2005.   

The October 2006 VA compensation examination found that the 
Veteran wore absorbent pads that needed to be changed two to 
three times per day.  However, the VA clinic records document 
an increase in the Veteran's reported episodes of urinary 
incontinence at the time of a clinic visit on October 5, 
2005.  The October 2006 examiner did not indicate that 
frequency at that time was significantly different from that 
reported in October 2005.  Although that report did not 
indicate the number of pads the Veteran needed each day, 
resolving all doubt in favor of the Veteran, the Board finds 
that a 40 percent evaluation is warranted beginning October 
5, 2005.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating prior to October 5, 2005, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

October 5, 2005 to August 21, 2007

As noted above, the VA clinic records document an increase in 
the Veteran's reported episodes of urinary incontinence at 
the time of a clinic visit on October 5, 2005.  Thereafter, 
the October 2006 VA compensation examination found that the 
Veteran wore absorbent pads that needed to be changed two to 
three times per day.  On follow-up in July 2007, the Veteran 
indicated that he was essentially spontaneous in voiding, 
although he again indicated that he self-catheterized daily.  
He did not report any episodes of urinary incontinence at 
that time.  

A VA urological compensation examination was conducted on 
August 21, 2007.  The Veteran reported that he continued to 
experience bladder incontinence, but that he used diapers 
only for long travel, not in other circumstances.  The 
Veteran indicated that he experienced a small amount of 
leakage once or twice a day, but he 


did not use any diapers or pads.  He also stated that he 
self-catheterized at bedtime to ensure full emptying at 
night.  However, he occasionally experienced some leakage at 
night, so he used pads on the bed.  

In July 2008, another VA urological compensation examination 
was conducted.  The examiner noted that recent urodynamic 
studies had shown that the Veteran's bladder did not 
completely empty.  In addition, the Veteran indicated that he 
had had to start catheterizing himself four times a day.  He 
again reported that he experienced urgency and urge 
incontinence, and that he required the use of two to three 
pads per day.  Except for some difficulty with erections, 
(for which he is receiving separate VA disability 
compensation, the Veteran denied any other urologic symptoms.  

The Board finds that a rating in excess of 40 percent is not 
warranted during this period.  A rating in excess of 40 
percent is warranted when the use of an appliance is required 
or the wearing of absorbent material must be changed more 
than 4 times a day.  This is not shown by the evidence of 
record.  Accordingly, a rating in excess of 40 percent from 
October 5, 2005 to August 21, 2007 is not warranted for the 
Veteran's service-connected neurogenic bladder.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine in making this decision.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 40 percent from October 5, 2005, to 
August 21, 2007, that doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 56.

Neurogenic Bowel

Service connection for neurogenic bowel was granted by a 
rating decision dated in April 2005, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7332, effective May 10, 2002.  
Thereafter, a rating decision dated in August 2009, a 100 
percent evaluation was assigned for the service-connected 
fecal incontinence, effective March 19, 2009, based on the 


Veteran's reported symptoms and the noted clinical findings 
at the time of a VA compensation examination in March 2009.  
The examiner characterized the Veteran's disability as 
severe, with complete fecal incontinence.  

A noncompensable rating is warranted for healed or slight 
impairment of sphincter control without leakage.  A 10 
percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 30 percent rating is 
warranted for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  Finally, a 100 percent rating 
is warranted for complete loss of sphincter control.  38 
C.F.R. § 4.114, Diagnostic Code 7332.  See Fenderson, 12 Vet. 
App. at 126.  

From May 10, 2002 to January 26, 2004

The medical evidence shows that the Veteran also developed a 
neurogenic bowel following the intervertebral disc surgery in 
May 2002.  The VA clinic records dated prior to August 2005 
do not indicate the frequency or severity of any episodes of 
fecal incontinence the Veteran may have experienced.  
However, a report in June 2002 notes that he had "regular 
bowel 'accidents.'"  Although a record in February 2003 
stated that the Veteran reported "no major bowel problems," 
an examiner in September 2003 indicated that the Veteran had 
"bowel incontinence issues."  

Affording the Veteran the benefit of the doubt, the Board 
finds that the evidence shows that, prior to January 26, 
2004, his neurogenic bowel was manifested by occasional 
moderate leakage not requiring the wearing of a pad.  Such a 
finding meets the criteria for a 10 percent rating and no 
more.  A rating in excess thereof requires evidence of bowel 
incontinence requiring the use of a pad.

In reaching the decision that a rating in excess of 10 
percent for the service-connected bowel incontinence is not 
warranted from May 10, 2002 to January 26, 2004, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against a rating in excess 
of 30 percent, the doctrine is not for application.  Gilbert, 
1 Vet. App. at 56.


From January 26, 2004 to March 19, 2009

The report of a clinic visit on January 26, 2004, notes that 
the Veteran wore Depends when he would go out, due to fear of 
seepage from his rectum.  An examiner in August 2005 
indicated that the Veteran was provided with pads, although 
the frequency or severity of his incontinence was also not 
noted at that time.  

Subsequently, examiners indicated that the Veteran had 
spontaneous bowel movements and took stool softeners and 
suppositories as needed, but it was also noted that he had 
diarrhea, as well as intermittent incontinence.  The Veteran 
testified at his December 2005 Board hearing that he wore a 
pad essentially all the time because he never knew when he 
might have a bowel movement.  However, an examiner in January 
2008 stated that the Veteran had no incontinence problems.  

The Board finds the evidence shows that, beginning January 
26, 2004, the Veteran experienced occasional involuntary 
bowel movements, necessitating the wearing of a pad.  
Accordingly, a 30 percent evaluation is warranted.  However, 
there is no evidence that, at any time prior to March 2009, 
the service-connected bowel incontinence resulted in 
extensive leakage and fairly frequent involuntary bowel 
movements, such as would warrant a 60 percent or higher 
rating.  

In reaching the decision that a rating in excess of 30 
percent for the service-connected bowel incontinence is not 
warranted from January 26, 2004 to March 19, 2009, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a rating in excess 
of 30 percent, the doctrine is not for application.  Gilbert, 
1 Vet. App. at 56.

Extraschedular Consideration

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. 


§§ 4.20, 4.27 (2009).  However, because the ratings are 
averages, it follows that an assigned rating may not 
completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by 
disability.  In exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Rating Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  In this case, the Board finds that the 
Veteran's disability picture for each of his disabilities, 
throughout all of the time periods on appeal, was not so 
unusual or exceptional in nature as to render the current 
ratings inadequate.  

The Veteran's neurogenic bladder is evaluated pursuant to 38 
C.F.R. § 4.115a, for voiding dysfunction, the criteria of 
which are found by the Board to specifically contemplate the 
level of disability and symptomatology shown by the record.  
Prior to October 5, 2005, the Veteran's neurogenic bladder 
was manifested by urine leakage requiring the wearing of 
absorbent materials that needed to be changed less than twice 
a day and by the need for intermittent catheterization.  From 
October 5, 2005, to August 21, 2007, his neurogenic bladder 
resulted in urine leakage requiring the wearing of absorbent 
materials that needed to be changed two to three times per 
day.  When comparing these disability pictures with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the current disability ratings for his 
service-connected neurogenic bladder.  Ratings in excess 
thereof are provided for certain 


manifestations of the service-connected neurogenic bladder, 
but the medical evidence of record did not demonstrate that 
such manifestations were present in this case during each 
period of the staged ratings.  The criteria for the 
disability ratings more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluations are adequate and 
no referral is required.  

The Veteran's neurogenic bowel is evaluated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7332, for impairment of 
sphincter control, the criteria of which are found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  Prior to January 26, 2004, 
the Veteran's neurogenic bowel was manifested by occasional 
moderate leakage that did not require the wearing of a pad.  
From January 26, 2004, to March 19, 2009, his neurogenic 
bowel resulted in occasional involuntary bowel movements 
necessitating the wearing of a pad.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the disability 
ratings for his service-connected neurogenic bowel.  Ratings 
in excess thereof are provided for certain manifestations of 
the service-connected disability, but the medical evidence of 
record did not demonstrate that such manifestations were 
present in this case during the periods of the staged 
ratings.  The criteria for the current disability ratings 
more than reasonably describe the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.  


ORDER

An initial rating in excess of 30 percent for neurogenic 
bladder from May 10, 2002 to October 5, 2005 is denied.

An evaluation of 40 percent, but no more, for neurogenic 
bladder beginning October 5, 2005, is granted, subject to the 
law and regulations governing the award of monetary benefits.  

A rating in excess of 40 percent for neurogenic bladder from 
October 5, 2005, to August 21, 2007, is denied.  

An initial evaluation of 10 percent, but no more, for 
neurogenic bowel from May 10, 2002 to January 26, 2004, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

An initial 30 percent rating, but no more, for neurogenic 
bowel from January 26, 2004, to March 19, 2009, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


REMAND

As discussed above, a 40 percent rating has been assigned for 
the Veteran's neurogenic bladder from October 5, 2005, to 
August 21, 2007.  An additional VA genitourinary compensation 
examination was conducted in July 2008.  In August 2009, a 
rating decision was issued that addressed aspects of the 
Veteran's bowel disability, but that decision did not address 
his neurogenic bladder.  Moreover, a supplemental statement 
of the case in September 2009 considered the issue of an 
initial rating greater than 30 percent for the neurogenic 
bladder disability, but did not consider the report of the 
July 2008 VA compensation examination.  Also, because the 
supplemental statement of the case appears to assign a 40 
percent rating for the disability, effective from October 
2006, it does not appear to recognize that a January 2008 
rating decision reduced the rating for the disability to 30 
percent.  The confusion created by the September 2009 
supplemental statement of the case must be resolved prior to 
the Board's consideration of the issue of the proper rating 
for neurogenic bladder beginning August 21, 2007.  In 
addition, the report of the July 2008 VA compensation 
examination must be considered.  

Therefore, this issue is remanded to the RO for the following 
additional actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for his neurogenic bladder 
since April 2008.  Based on his response, 
the RO must attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  After the above development has been 
completed, the Veteran's claim for an 
initial rating greater than 30 percent 
beginning August 21, 2007, for neurogenic 
bladder, must be readjudicated, 
considering all additional evidence 
received, including the report of the 
July 2008 VA compensation examination.  
If the claim on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


